Exhibit 10.10

LINCOLN NATIONAL CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

(The “O&E SERP”)

Amendment & Restatement Effective December 31, 2007

(except as otherwise indicated)

The Lincoln National Corporation Supplemental Retirement Plan (the “Plan”) is
hereby adopted effective December 31, 2007 by Lincoln National Corporation on
behalf of itself and its affiliates (the “Corporation”). The Plan is an
amendment and restatement of an assortment of pre-existing individual and group
plans, programs and arrangements that provide deferred compensation for select
Employees and Agents of Lincoln National Corporation and its affiliates (the
“Predecessor Plans”). This Plan incorporates changes made to the Predecessor
Plans in order to comply with Code section 409A, added by the American Jobs
Creation Act of 2004. This Plan also provides for the cessation or “freeze” of
benefit accruals for certain benefits effective December 31, 2007, as described
in the attached Appendix A.

The purpose of the Plan is to provide supplemental retirement benefits to select
Employees and Agents of the Corporation. In general, Plan benefits are not
intended to make up or restore benefits that cannot be paid under the
Corporation’s qualified retirement plans due to Internal Revenue Service
limitations on the amount of annual benefits payable under tax-qualified plans,
and the amount of compensation that can be considered under a tax-qualified plan
formula.

The Plan is intended (1) to comply with Code section 409A and the official
guidance issued thereunder, except with respect to Grandfathered Benefits, and
(2) to be “a plan which is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.

ARTICLE I

DEFINITIONS

Wherever used herein the terms below shall have the following meaning:

“ABGA Agent” means an agency building general agent for the legacy Jefferson
Pilot Life Insurance Company (merged with and into the Lincoln National Life
Insurance Company on April 2, 2007).



--------------------------------------------------------------------------------

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Corporation under section 414 of the Code.

“Agents” means, collectively, any ABGA Agents, DAN Agents, or LNL Agents who are
eligible to receive a benefit under the Plan as described in Article III.

“Benefit Commencement Date” means the date that Plan benefits are scheduled to
be paid in a cash lump sum, or scheduled to begin to be paid if the benefits are
expressed as periodic payments (an annuity or installments), as set forth in
Appendix A.

“Benefit Determination Date” means the date that Plan benefits are calculated.

“Change of Control” means an event that qualifies as a change of control of the
Corporation under the Lincoln National Corporation Executives’ Severance Benefit
Plan (as in effect immediately prior to such change of control).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Corporation’s Board of
Directors or such other committee as may be appointed by the Board of Directors
from time to time.

“Corporation” means Lincoln National Corporation or any successor corporation or
other entity.

“Disabled” means, with respect to a Participant, that the Participant has been
determined to be disabled as defined in the applicable Qualified Plan.

“DAN Agent” means a district agency network agent aligned with the legacy
Jefferson Pilot Life Insurance Company’s retail sales organization (merged with
and into the Lincoln National Life Insurance Company on April 2, 2007).

“Grandfathered Benefit” means, with respect to terminated vested participants as
of December 31, 2004, or active Participants who have not accrued a benefit
under this Plan since December 31, 2004, the benefit amounts earned and vested
under this Plan pursuant to Article III as of December 31, 2004 within the
meaning of Code section 409A and the official guidance thereunder. Except as
specified herein, Grandfathered Benefits are subject to the distribution rules
in effect as of December 31, 2004.

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Corporation or an Employer. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Corporation or an Employer as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Corporation or a Participating Employer by any governmental or judicial
authority.



--------------------------------------------------------------------------------

“Employer” means Lincoln National Corporation and any Affiliates who has adopted
this Plan as a Participating Employer.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Corporation
or its Affiliates, i.e., a key employee (as defined in Code section 416(i)
without regard to paragraph (5) thereof) . Key Employees shall be determined in
accordance with Code section 409A for a specific calendar year using the
December 31st of the previous calendar year as the determination date. A listing
of Key Employees as of an identification date shall be effective for the
12-month period beginning on the April 1st following the identification date.

“LNL Agent” means a full-time life insurance salesman for Lincoln National Life
Insurance Company.

“Participant” means any Employee, LNL Agent, ABGA Agent, or DAN Agent who has
accrued a Plan benefit described in the attached Appendix A.

“Plan” means the Lincoln National Corporation Supplemental Retirement Plan, as
set forth herein and as amended from time to time.

“Plan Administrator” means the Senior Vice President of Human Resources.

“Present Value” means, for a Participant whose Plan benefits are expressed as an
annuity, the lump sum present value of the accrued benefit calculated using the
actuarial assumptions for calculating lump sum amounts under the qualified
retirement plan under which the Participant is eligible to receive a benefit,
except as specifically stated otherwise.

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A.

ARTICLE II

PARTICIPATION

Participation in the Plan by an Employee, LNL Agent, ABGA Agent, or DAN Agent
begins when the individual is designated as a Participant in the Plan and begins
to accrue a Plan benefit as described in the attached Appendix A.



--------------------------------------------------------------------------------

ARTICLE III

PLAN BENEFITS

Participants shall accrue benefits under this Plan as described in the attached
Appendix A. Plan benefits are 100% vested at all times.

ARTICLE IV

DISTRIBUTION OF BENEFITS

4.1. Benefit Commencement Date. Except as specified in Section 4.6 below, a
Participant’s benefits shall be paid, or begin to be paid, as soon as
practicable after his or her Benefit Determination Date, but in no event later
than ninety (90) days after such date. Each Participant’s Benefit Determination
Date is set forth in the applicable section of Appendix A.

4.2 Benefit Distribution Form. Absent an effective alternative election pursuant
to Section 4.4 below, a Participant’s benefit will be paid, or begin to be paid,
in the form indicated in Appendix A.

4.3 Distributions Upon Death. To the extent that a pre-retirement death benefit
is payable with respect to a Participant’s benefit, as indicated in Appendix A,
in the event of the death of the Participant before benefits have commenced,
benefits will be paid, or begin to be paid, to the Participant’s beneficiary as
soon as practicable after the Participant’s death, but in no event later than 90
days after the Participant’s death. In the event of the death of the Participant
after benefits have commenced, benefits under the Plan will continue to be paid
to the Participant’s beneficiary in the distribution form already begun. In the
event that a Participant dies and has not properly designated a beneficiary, or
if no designated beneficiary is living on the date of distribution, such amount
shall be distributed to the Participant’s estate.

4.4 Alternative Elections. A Participant may, in the sole discretion of the Plan
Administrator, elect a different Benefit Commencement Date or Benefit
Distribution Form other than those set forth in Appendix A by making an
alternative election. Only one alternative election may be made, and the
election is irrevocable once made. Any alternative election must be made in
accordance with procedures established by the Plan Administrator, and must be
made at least 366 days prior to the Participant’s original Benefit Commencement
Date (elections shall not take effect for twelve (12) months after the date on
which the election is made).

With the exception of Grandfathered Benefits, no alternative election made
pursuant to this Section 4.4 may result in an impermissible acceleration of
payment, including accelerations of payment as defined under Code section 409A.



--------------------------------------------------------------------------------

4.5 Cash Out of Lump Sums. Notwithstanding the Benefit Distribution Form
indicated in Appendix A, or any election pursuant to Section 4.4 above by a
Participant to the contrary, and subject to Section 4.6 below, if the Present
Value of a Participant’s benefit is $15,500 or less at the time the Participant
Separates from Service, the benefit shall be distributed to the Participant in a
lump sum payment as soon as administratively possible after Separation from
Service, but in no event later than 90 days.

4.6 Distributions to Key Employees. Notwithstanding any other provision of this
Plan to the contrary, in the event a Participant is a Key Employee as of the
date of his or her Separation from Service, distributions to such Participant
shall not be paid earlier than six months after the date on which such Key
Employee Separates from Service. However, this Section 4.6 shall not apply in
the case of benefits that were earned and vested prior to January 1, 2005.
Interest shall not accrue on such undistributed amounts during the period of
delay. Unless specified otherwise, the first payment of an annuity Benefit
Distribution Form shall include aggregated payments in arrears for the previous
six months.

This Section 4.6 shall not apply to Grandfathered Benefits.

4.7 Effect of Early Taxation. If a Participant’s benefits under the Plan are
includable in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

4.8 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

(a) The Corporation’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

(b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 4.8, other than a
Grandfathered Benefit, shall be paid in accordance with Code section 409A.

ARTICLE V

ADMINISTRATION

5.1 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out the provisions hereof. The
Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide



--------------------------------------------------------------------------------

or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Any such action taken by the Committee shall
be final and conclusive on any party. To the extent the Committee has been
granted discretionary authority under the Plan, the Committee’s prior exercise
of such authority shall not obligate it to exercise its authority in a like
fashion thereafter. The Committee shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Corporation with respect to the Plan. The Committee may, from time to time,
employ agents and delegate to such agents, including employees of the
Corporation, such administrative duties as it sees fit. The Committee delegated
the review of claims and appeals for benefits under this Plan to the Benefit
Appeals Committee of the Corporations’ Benefits Committee, effective
September 15, 2004 (the “Appeals Committee”). Effective November 5, 2007, the
Committee delegates to the Senior Vice President of Human Resources
responsibility for operating and administering the Plan.

5.2 Claims for Benefits.

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Appeals Committee or its delegate at such address as may be specified from
time to time. Claimants will be notified in writing of approved claims, which
will be processed as claimed. A claim is considered approved only if its
approval is communicated in writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Appeals Committee. If special circumstances (such as for a
hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Appeals Committee and will clearly set forth:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.



--------------------------------------------------------------------------------

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Appeals Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Appeals Committee within 60 days
of the receipt by the claimant of written notice of the denial of the claim. A
claimant or the claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits and may submit
issues and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e) Decision Upon Review. The Appeals Committee will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:

(i) the specific reason or reasons for the adverse determination;

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Appeals Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Appeals Committee determines that special
circumstances (such as for a hearing) require such extension. If an extension of
time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.



--------------------------------------------------------------------------------

(f) Finality of Determinations; Exhaustion of Remedies; Limitations Period. To
the extent permitted by law, decisions reached under the claims procedures set
forth in this Section shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits by the Appeals Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

5.3 Indemnification. To the extent not covered by insurance, the Corporation
shall indemnify the Appeals Committee, each employee, officer, director, and
agent of the Corporation, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Corporation
shall not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment or Termination. The Corporation reserves the right to amend or
terminate the Plan when, in the sole discretion of the Corporation, such
amendment or termination is advisable, pursuant to a resolution or other action
taken by the Committee. The Plan may also be amended pursuant to a written
instrument executed by the Corporation’s senior most human resources officer to
the extent such amendment is required under applicable law or is required to
avoid having amounts deferred under the Plan included in the income of
Participants or beneficiaries for federal income tax purposes prior to
distribution.

6.2 Effect of Amendment or Termination. Except as provided in the next
sentences, no amendment or termination of the Plan shall adversely affect the
rights of any Participant or beneficiary receiving benefits under the Plan as of
the effective date of such amendment or termination. Upon termination of the
Plan, distribution of Plan benefits shall be made to Participants and
beneficiaries in the manner and at the time described in Article IV, unless the
Corporation determines in its sole discretion that all such amounts (other than
Grandfathered Benefits) shall be distributed immediately upon termination and
such distributions are permissible under Code section 409A. Upon termination of
the Plan, no further accruals shall occur with respect to any of the benefits
described in Appendix A.



--------------------------------------------------------------------------------

In the event of a Change of Control, no amendment or termination of this Plan
shall adversely affect the right of any Participant to the benefits accrued by
the Participant or to payment of such benefits under the terms of this Plan as
in effect immediately prior to such Change of Control.

ARTICLE VII

GENERAL PROVISIONS

7.1 Source of Payments; Rights Unsecured. The amount of any benefit payable
under the Plan with respect to any Participant shall be paid from the general
assets of the Employer that last employed that Participant. The right of a
Participant or his beneficiary to receive a distribution hereunder shall be an
unsecured (but legally enforceable) claim against the general assets of an
Employer, and neither the Participant nor his beneficiary shall have any rights
in or against any assets of an Employer. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by an
Employer for the purpose of meeting its obligations under the Plan, including
any amounts held by a trustee, shall continue for all purposes to be part of the
general assets of the Employer and shall be available to its general creditors
in the event of the Employer’s bankruptcy or insolvency. An Employer’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by an Employer or any other person or entity that the assets of an
Employer will be sufficient to pay any benefits hereunder.

7.3 No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to an
Employer.

7.4 Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

7.5 Applicable Law. To the extent not preempted by federal law, the Plan shall
be governed by the laws of the State of Indiana.



--------------------------------------------------------------------------------

7.6 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Employers and the Plan with respect to the
payment.

7.7 Taxes. The Corporation or other payor may withhold from a benefit payment
under the Plan or a Participant’s wages, or the Corporation may reduce a
Participant’s accrued benefit under the Plan, in order to meet any federal,
state, or local tax withholding obligations with respect to Plan benefits. The
Corporation or other payor shall report Plan payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.

7.8 Corporate Successors. The Plan and the obligations of an Employer under the
Plan shall become the responsibility of any successor to the Employer by reason
of a transfer or sale of substantially all of the assets of the Employer or by
the merger or consolidation of the Employer into or with any other corporation
or other entity.

7.9 Unclaimed Benefits. Each Participant shall keep the Committee informed of
his current address and the current address of his designated beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Committee.

7.10 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

7.11 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the President and Chief Executive Office of the Corporation
has executed this amendment and restatement of the Plan as of this      day of
December, 2007.

 

LINCOLN NATIONAL CORPORATION

 

By:   Dennis R. Glass Its:   President and Chief Executive Officer



--------------------------------------------------------------------------------

APPENDIX A

O&E SERPs – Lincoln National Corporation

 

    

Name

  

Sex

  

Date of Birth

  

Benefit
Determination
Date

  

Periodic

Benefit

($/month)

  

Benefit
Distribution

Form

1    Abbott, J.    F    10/09/1951    In Pay Status    403.67    Joint & 50%   
Abbott, J. (C)1    M    05/25/1949          2    Acheson, J.    M    04/12/1922
   In Pay Status    1063.82    Joint & 50%    Acheson, J. (C)    F    08/15/1923
         3    Altic, Pamela M.    F    06/03/1954       345.22    Life Only
after age 55    Altic, Pamela M.    F    06/03/1954    In Pay Status    944.67
   Temp Life to age 55 4    Baker, Roland    M    08/12/1938    In Pay Status   
1530.29    Joint & 50%    Baker, Roland (C)    F    10/21/1940          5   
Bogardus, W.    M    11/05/1942    In Pay Status    1871.72    Joint & 50%   
Bogardus, W. (C)    F    03/07/1952          6    Bojrab, Imen    M   
08/28/1953       457.36    Life Only after 55    Bojrab, Imen    M    08/28/1953
   In Pay Status    1289.90    Temp Life to age 55 7    Brazys, Mary Elizabeth
   F    11/18/1952       313.25    Life Only after 55 8    Butler, J.    M   
03/16/1947    In Pay Status    185.25    Joint & 66  2/3%    Butler, J. (C)    F
   11/04/1947          9    Camp, Sheryn    F    10/16/1951    In Pay Status   
235.86    Life Only after age 55 10    Campbell, Robert W.    M    01/18/1944   
In Pay Status    367.30    Joint & 50%    Campbell, Robert W. (C)    F   
10/18/1944          11    Cook, Rodgers H.    M    11/20/1919    In Pay Status
   218.70    120 months certain and life    Cook, Rodgers H.    M    11/20/1919
   In Pay Status    1856.29    60 months certain and life 12    Cooper, Charlene
   F    04/21/1953       128.38    Life Only after 55    Cooper, Charlene    F
   04/21/1953    In Pay Status    365.26    Temp Life to age 55 13    Davenport,
T.    M    01/31/1929    In Pay Status    1466.05    Life Only

 

1

“(C)” refers to “Contingent Annuitant.”



--------------------------------------------------------------------------------

    

Name

  

Sex

  

Date of Birth

  

Benefit
Determination
Date

  

Periodic

Benefit

($/month)

  

Benefit
Distribution

Form

14    Davies, Richard    M    10/11/1924    In Pay Status    500.17    240
months certain and life 15    Ehlers, Edwin    M    03/10/1923    In Pay Status
   835.15    240 months certain and life 16    Ellsworth, David    M   
07/25/1941    In Pay Status    1745.28    Joint and  2/3%    Ellsworth, David
(C)2    F    11/29/1949          17    Fenker, Dan    M    10/19/1935    In Pay
Status    329.04    Joint & 50%    Fenker, Dan (C)    F    06/07/1939         
18    Giller, Gary    M    11/04/1941    In Pay Status    9664.22    Joint & 50%
   Giller, Gary (C)    F    01/03/1941          19    Glass, J.    M   
11/11/1935    In Pay Status    1052.66    Life Only 20    Gongwer, Robert    M
   11/18/1952    In Pay Status    455.60    Life only after age 55 21   
Hamblin, R.    M    04/22/1932    In Pay Status    975.95    Life Only   
Hamblin, R.    M    04/22/1932    In Pay Status    225.47    Life Only 22   
Haupert, Lawrence    M    10/14/1942    In Pay Status    102.74    Life Only 23
   Hellmuth, Charles    M   

12/18/1926

*DOD 02/03/2003

   Deceased    8791.16    Joint & 100%    Hellmuth, Charles (C)    F    03/23/28
   In Pay Status 03/01/2003       24    Horein, James    M    06/20/1937    In
Pay Status    1688.72    Joint & 50%    Horein, James       06/20/1937    In Pay
Status    201.33    120 months certain and life    Horein, James (C)    F   
04/17/1936          25    Huntley-James, L.    F    06/02/1932    In Pay Status
   504.73    120 Months Certain and Joint &  2/3%    Huntley-James, L. (C)    M
   02/18/1934          26    Kennedy, P.    M    09/15/1934    In Pay Status   
980.64    Life Only 27    Kindig, Linda    F    04/02/1953       245.73    Life
Only after 55    Kindig, Linda    F    04/02/1953    In Pay Status    727.78   
Temp Life to age 55 28    Kindler, John    M    10/27/1939    In Pay Status   
5879.34    Joint & 50%    Kindler, John (C)3    F    04/04/1941          29   
Kumpf, William    M    7/26/1925    In Pay Status    678.32    Life Only 30   

Lacey, Janice4

Haley, Richard

   M    03/12/1952    In Pay Status    11,890.445    Temp Life for 17 payments

 

2

“(C)” refers to “Contingent Annuitant.”

3

“(C)” refers to “Contingent Annuitant.”



--------------------------------------------------------------------------------

    

Name

  

Sex

  

Date of Birth

  

Benefit
Determination
Date

  

Periodic

Benefit

($/month)

  

Benefit
Distribution

Form

31    Lawson, W.    M    06/25/1939    In Pay Status    3006.52    Joint &  2/3
   Lawson, W.    M    06/25/1939    In Pay Status    608.00    120 Months
Certain and life    Lawson, W. (C)    F    05/08/1939          32    Leahy, R.
   M    06/11/1929    In Pay Status    503.38    Joint & 50% 120 months certain
   Leahy, R. (C)    F    03/22/1934          33    Lewis, Stephen    M   
10/22/1943    In Pay Status    2939.32    Joint &  2/3    Lewis, Stephen. (C)   
F    04/30/1944          34    Lieske, H.    M    03/10/1940    In Pay Status   
105.78    Life Only 35    McAvity, T. (TV)    M    03/04/1942    In Pay Status
   615.03    Life Only 36    Meyer, D.    M    12/06/1931    In Pay Status   
500.00    Joint &  2/3    Meyer, D. (C)    F    12/15/1935          37    Moore,
J.    M    09/27/1931    In Pay Status    657.30    Life Only    Moore, J.    M
   09/27/1931    In Pay Status    17.81    Life Only 38    Morgan, James    M   
05/08/1939    In Pay Status    1055.19    Joint & 50%    Morgan, James (C)    F
   11/07/1941          39    Naefe, D. (TV)    M    09/12/1942    In Pay Status
   647.40    Life Only 40    Nine, E.    M    07/31/1937    In Pay Status   
878.56    Joint & 50%    Nine, E.(C)    F    02/23/1943          41    O’Connor,
Brian    M    09/19/1943    In Pay Status    5332.22    Life Only 42    Oglesby,
Rachel    F    01/30/52       120.61    Life Only after 55 43    Oliver, Joyce
   F    10/12/1953       265.74    Life Only after age 55    Oliver, Joyce    F
   10/12/1953    In Pay Status    713.52    Temp Life to age 55 44    Patel,
Asha    F    04/24/53    In Pay Status    127.98    Temp Life to age 55 45   
Pett-Lindstrom, Bonnie J.    F    09/22/1950   

In Pay Status

10/01/2007

   98.78    Life Only 46    Portis, Patricia    F    10/11/1953       122.68   
Life Only after age 55    Portis, Patricia    F    10/11/1953    In Pay Status
   345.64    Temp Life to age 55 47    Ranch, L.    M   

02/02/1937

06/29/2003

Date of Death

   Deceased    [    ]    120 months certain and J&S 50%    Ranch, L. (C)6    F
   04/05/1938    In Pay Status 07/01/2003    74.28   

 

4

This is an annual benefit, not a monthly payment.

5

This is an annual benefit amount, not a monthly payment.

6

“(C)” refers to “Contingent Annuitant.”



--------------------------------------------------------------------------------

    

Name

  

Sex

  

Date of Birth

  

Benefit
Determination
Date

  

Periodic

Benefit

($/month)

  

Benefit
Distribution

Form

48    Richardville, Michael    M    02/15/1954       618.89    Life Only after
age 55    Richardville, Michael    M    02/15/1954    In Pay Status    1729.88
   Temp Life to age 55 49    Roesner, Lois    F    09/29/1926    In Pay Status
   200.00    Life Only 50    Sanders, Bill    M    09/01/1939    In Pay Status
   486.71    Life Only 51    Schlatter, Nancy L.    F    03/30/1952       57.93
   Life Only after age 55 52    Seitz, Stephanie    F    10/24/1952    In Pay
Status    42.12    Life Only after age 55 53    Siebert, Phil    M    10/07/1916
   In Pay Status    200.00    Joint & 100%    Siebert, Phil (C)    F   
04/01/1921          54    Siletto, D.    M    03/22/1931    In Pay Status   
2532.03    Life Only 55    Smith, C.    M    08/07/1930    In Pay Status   
568.92    Joint & 50%    Smith, C. (C)    F    07/04/1930          56    Smith,
G. Scott    M    04/17/1942    In Pay Status    725.49    Joint & 50%    Smith,
G. Scott (C)    F    09/03/1942          57    Steele, H.    M    04/02/1930   
In Pay Status    1131.89    Life Only    Steele, H.    M    04/02/1930    In Pay
Status    72.00    120 months certain and life 58    Steinhaus, O. (1)    M   
02/02/1935    In Pay Status    6702.37    Joint & 50%    Steinhaus, O. (2)    M
   02/02/1935    In Pay Status    24.37    120 months certain    Steinhaus, O.
(C)    F    05/07/1936          59    Stevenson, Keith    M    09/24/1934    In
Pay Status    253.91    Joint & 50%    Stevenson, Keith (C)7    F    06/18/1946
         60    Sutton, Larry    M    11/06/1951    In Pay Status    463.94   
Life Only after age 55 61    Tellman, R.    M    11/26/1935    In Pay Status   
1435.13    Joint & 50%    Tellman, R. (C)    F    09/21/1943          62   
Thomas, Sheila    F    08/30/1951    In Pay Status    451.56    Life Only after
age 55 63    Tunis, Jim    M    11/26/1941    In Pay Status    894.85    Joint &
100%    Tunis, Jim    F    11/07/1948          64    Walker, Michael    M   
11/29/1947    In Pay Status    187.73    Joint & 100%    Walker Michael (C)    F
   08/30/1950         

 

7

“(C)” refers to “Contingent Annuitant.”



--------------------------------------------------------------------------------

    

Name

  

Sex

  

Date of Birth

  

Benefit

Determination

Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

65    Warner, Alice    F    11/07/1952    In Pay Status    212.54    Life Only
after age 55 66    Wells, K (C)    F    04/15/1952             Wells, K.8    M
  

10/15/1934

*DOD

07/01/2004

   In Pay Status    17.24    Joint & 50% 67    West, T.    M    08/15/1940    In
Pay Status   

3889.40•

4311.40

(6/1/08)

   Life Only    West, T.    M    08/15/1940    In Pay Status    Variable    Life
Only Variable 68    White, Joseph    M    10/10/1935    In Pay Status    1000.00
   Life Only 69                  

 

8

9/1/95 benefit fixed at $3889.40, balance variable. Effective 6/1/08 fixed
payment increased to $4311.40 as benefit was not reduced on 9/1/02, balance
variable.



--------------------------------------------------------------------------------

Benefit Determination Date and Commencement Date after December 31, 2007

 

    

Name

  

Sex

  

Date of Birth

  

Benefit

Determination

Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form*

70    Boscia, Jon    M    04/15/1952   

Separation from Service

(08/31/2007)

   28,585.33    100% Joint and Survivorship with 10 years certain    Boscia, Jon
(C)9    F    09/19/1952          71    Bryce, George    M    01/20/1946    The
first day of the month following the month of Separation from Service.   

852.44

(based on estimated Benefit Determination Date of 02/01/2011)

   Single Life Annuity only 72    Farkas, Fred    M    07/11/1946    May
commence at any time up to age 65   

769.5510

(based on estimated Benefit Determination Date of 01/01/2005)

   Single Life Annuity only    Farkas, Fred (TV) update annually    M   
07/11/1946    No longer payable unless he commences prior to 7/1/2008   

179.8811

(based on estimated Benefit Determination Date of 01/01/2005)

   Social Security Supplement (same form as above) 73    Shaheen, G.    F   
12/17/1953    May commence at any time up to Age 65 but no sooner than Age 55
(actuarially reduced for early commencement)   

935.45

(based on estimated Benefit Determination Date of 01/01/2019)

   Single Life Annuity only

 

* No pre-retirement death benefit or spousal annuity provided unless
specifically indicated otherwise.

9

“(C)” refers to “Contingent Annuitant.”

10

Mr. Farkas was promised that no early retirement reduction factors would be
applied to his benefit; the benefit under this Plan will therefore decrease as
Mr. Farkas ages, and at attainment of age 65 will equal zero.

11

Mr. Farkas was promised a social security supplement under the applicable
Qualified Plan if he retired and went into pay status before attainment of age
62.



--------------------------------------------------------------------------------

Benefit Determination Date and Commencement Date after December 31, 2007     

Name

  

Sex

  

Date of Birth

  

Benefit

Determination

Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form*

74    Stephenson, Todd    M    09/16/1954    Age 55    Calculated as the
difference between (a) and (b), where (a) is equal to the non-qualified
retirement plan benefit using total service (ASI and LNL), and (b) is equal to
the non-qualified benefit using LNL service only.    Lump sum or any Life
Annuity Form available under the qualified retirement plan in which Mr.
Stephenson participates

 

O&E SERPS—JP

 

    

Name

  

Sex

  

Date of Birth

  

Benefit

Commencement

Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

75    Page, Glennette    F    10/30/1944    The first day of the second month
following the month in which the Participant Separates from Service    $1,000   
Monthly Income for Life



--------------------------------------------------------------------------------

O&E SERPS – CIGNA

No Benefit Accrual After December 31, 2007 for CIGNA SERPS

 

    

Name

  

Sex

  

Date of Birth

  

Date of

Separation

from Service

  

Benefit
Commencement
Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

76    Amoroso, Lawrence    M             7711.40    77    Batza, John    M   
06/13/1945    06/30/2000 (T)    6/30/2000    246.82    Joint and 50% Survivor   
Batza, John (C)12    F                78    Brown, Douglas    M    04/22/1946   
12/31/2006 (T)    02/01/2008       79    Neustadt, Tim    M    08/16/1945   
08/31/2000 (T)   

09/01/2000

(rehire 2/10/03)

  

1272.00;

228.213

   Life Only 80    Smith, Larry    M    10/03/1949    12/31/2004 (T)          81
   Utley, Sue Ann    F    02/01/1945    03/31/2000 (T)    04/01/2000   

245.81 @ 4/1/00

259.19@ 8/1/07

201.83@ 3/1/10

   Life Only 82    Anderson, Lorraine    F    09/30/1945    09/30/2000 (T)   
10/01/2000    672.63    Life Only 83    Browlie, III, Smith    M    08/15/1958
   09/30/1998 (T)          84    Cahoon, Joseph    M    03/29/1943    06/10/2005
(T)          85    Cardinal Anthony    M    06/23/1949    11/03/2006 (T)      
   86    Cullen, Jeffrey    M    04/15/1951    07/09/1999 (T)    05/01/2006   

137.00 –S I

85.19 – S II

  

Life Only

Life Only

87    Fitzgerald, Dennis    M    09/06/1941    12/31/2006 (T)    02/01/2008   
   88    Friel, Jack    M    01/09/1951    12/31/2006 (T)    02/01/2008       89
   Hemmer, John    M    03/20/1947    11/21/2005 (T)          90    Jacobson
Harvey    M    06/08/1950    09/14/2000 (T)          91    Karlan, Kenneth    M
   02/15/1941    12/31/1999 (T)    01/01/2004    485.58    Joint & 50% 92   
MacDonald, John    M    06/04/1954    01/22/2002 (T)          93   
MacKenzie, Joann    F    11/15/1951    12/31/2006 (T)    02/01/2008      

 

12

“(C)” refers to “Contingent Annuitant.”

13

This payment ends when Mr. Neustadt attains age 62.



--------------------------------------------------------------------------------

No Benefit Accrual After December 31, 2007 for CIGNA SERPS     

Name

  

Sex

  

Date of Birth

  

Date of

Separation

from Service

  

Benefit
Commencement
Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

94    Mckenna, William    M    07/06/1956    01/01/2006 (T)    03/01/2007      
95    McNulty, Brian    M    03/22/1956    01/02/2006 (T)          96   
Montgomery, Scott    M    06/21/1961    07/19/2002 (T)          97    Peters,
Jon    M    04/10/1951    09/30/1998 (T)          98    Ranftle, Gary    M   
03/05/1960    09/20/2004 (T)          99    Roeser, Kathleen    F    09/17/1964
   02/26/2007 (T)    04/01/2008       100    Sallee, Kitten    F    09/10/1946
   05/30/2003 (T)    06/01/2003   

27.18;

25.28;

31.05- SI14

182.32 - SII

  

Joint & 50%

Joint & 50%

101    Sathe, Robert    M    10/01/1946    07/06/2000 (T)    02/01/2002   

271.17;

84.71 – SI15

634.15;

158.01– SII

  

Joint & 50%

Joint & 50%

102    Schilling, Bruce    M    05/27/1960    12/31/1999 (T)          103   
Scott, Jeffrey    M    10/27/1946    12/29/2004 (T)    01/01/2004   

3990.54 – SI

849.93 – SII

  

Joint & 100%

Joint & 100%

104    Sirpis, Andrew    M    05/30/1944    05/31/2006 (T)    07/01/2008    Will
be paid out before 12/31/2007    105    Stanger, James    M    10/27/1951   
12/01/2006 (T)    03/01/2008      

LS – SI

Joint & 50% - SII

106    Williams, Michael    M    02/11/1958    10/31/2000 (T)         

 

No Benefit Accrual After December 31, 2007 for CIGNA SERPS

 

    

Name

  

Sex

  

Date of Birth

  

Hire Date

C – CIGNA

L - Lincoln

  

Benefit
Commencement
Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

107    Concepcion, Jeffrey    M    09/09/1965   

01/12/1987 – C

01/01/1998 – L

     

21.26 – SI

561.32 – SII

  

Life Annuity

Life Annuity

 

14

The $25.28 and $31.05 monthly payments are temporary and will cease on
10/01/2008.

15

The $84.71 and $271.77 monthly payments are temporary and will cease on
10/01/2008.



--------------------------------------------------------------------------------

 

No Benefit Accrual After December 31, 2007 for CIGNA SERPS

 

    

Name

  

Sex

  

Date of Birth

  

Hire Date

C – CIGNA

L - Lincoln

  

Benefit
Commencement

Date

  

Periodic

Benefit

($/month)

  

Benefit

Distribution

Form

108    Densel, Christine    F    02/08/1948   

03/10/1986 – C

01/01/1998 – L

     

404.25 – SI

276.51 – SII

  

Life Annuity

Life Annuity

109    Drayer, Madelyn    F    10/17/1952   

07/10/1978 – C

01/01/1998 – L

      219.26 – SI    Life Annuity 110    Flynn, Joseph    M    09/09/1947   

04/02/1979 – C

01/01/1998 – L

     

58.08 – SI

19.47 – SII

  

Life Annuity

Life Annuity

111    Gasparotto, James    M    09/06/1954   

07/17/1984 – C

01/01/1998 – L

      182.39 – SI    Life Annuity 112    Jones, Russell    M    10/27/1955   

12/15/1979 – C

01/01/1998 – L

      750.33 – SI    Life Annuity 113    Katz, Arthur    M    07/20/1962   

04/26/1988 – C

01/01/1998 – L

      16.38- SI    Life Annuity 114    Preston, Donald    M    10/18/1950   

06/01/1972 – C

01/01/1998 – L

      106.38 - SI    Life Annuity 115    Rojeck, Richard    M    08/05/1952   

09/01/1980 – C

01/01/1998 – L

      492.14 - SI    Life Annuity 116    Standke, Van    M    05/08/1945   

11/27/1972 – C

01/01/1998 – L

      1294.06 - SI    Life Annuity 117    Barrett, James    M    11/20/1943   

11/27/1972 – C

01/01/1998 – L

     

2.14 – SI

709.23 – SII

  

Life Annuity

Life Annuity

118    Burnaford, Donald    M    03/22/1950   

03/12/1973 – C

01/01/1998 – L

     

21.26 – SI

516.32 – SII

  

Life Annuity

Life Annuity

119    Coe, Kenneth    M    07/07/1949   

06/03/1985 – C

01/01/1998 – L

     

3.94 – SI

187.76 – SII

  

Life Annuity

Life Annuity

120    DeWald, Jeffrey    M    10/20/1954   

05/11/1981 – C

01/01/1998 – L

      63.90 – SI    Life Annuity 121    Gruber, John    M    12/31/1949   

10/01/1975 – C

01/01/1998 – L

     

709.84 – SI

448.19 – SII

  

Life Annuity

Life Annuity

122    Lograsso, Michael    M    02/09/1951   

06/21/1976 – C

01/01/1998 – L

     

27.28 – SI

541.65 – SII

  

Life Annuity

Life Annuity

123    Page, Richard    M    08/17/1950   

04/01/1978 – C

01/01/1998 – L

     

40.76 – SI

535.52 – SII

  

Life Annuity

Life Annuity

124    Praznik, John    M    02/16/1948   

10/24/1977 – C

01/01/1998 - L

     

105.23 – SI

1036.11 – SII

  

Life Annuity

Life Annuity

125    Prisciotta, Daniel    M    07/28/1963   

08/31/1987 – C

01/01/1998 - L

      148.42    Life Annuity 126    Rollauer, Robert    M    03/29/1946   

01/02/1979 – C

01/01/1998 – L

     

433.81 – SI

4624.44 – SII

  

Life Annuity

Life Annuity

127    Schulman, Mark    M    06/01/1950   

08/09/1992 – C

01/01/1998 – L

     

35.92 – SI

773.31 – SII

  

Life Annuity

Life Annuity

 

SI – CIGNA SERP I Benefit

SII = CIGNA SERP II Benefit